Citation Nr: 0936839	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric 
condition, to include depression.  

2.  Entitlement to service connection for seizures, to 
include as secondary to claimed depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to 
September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision in which the RO denied the Veteran's claims 
for service connection.  

In May 2007, a hearing before the undersigned Acting Veterans 
Law Judge was held in Washington, D.C.  A transcript of that 
hearing has been reviewed and has been associated with the 
claims file.  This claim was previously before the Board and 
was remanded in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the Board's November 2007 remand, the Veteran was 
scheduled for a VA examination on June 17, 2009.  The Veteran 
contacted the RO on June 19, 2009 and advised the RO that she 
was unable to make it to her scheduled examination due to her 
father's death.  The Veteran asked that her VA examination be 
rescheduled.   

Given that the Veteran has shown good cause for failing to 
report to her scheduled examination and that a VA examination 
is necessary in order to adjudicate the Veteran's claims, the 
Board has determined that the Veteran's claims should be 
remanded in order for the Veteran to be afforded a VA 
examination.  See 38 C.F.R. § 3.655 (2008).  

In addition, the Board's 2007 remand instructed the RO to 
obtain all outstanding private and VA treatment records.  
After a thorough review of the claims file the Board has 
determined that no new medical records have been associated 
with the claims file since the November 2007 remand.  Thus, 
upon remand the RO should attempt to obtain all outstanding 
medical treatment records to specifically include records 
from Dr. C. Blanchfield of Reston and records from the 
Washington, D.C. VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, all outstanding pertinent medical records 
should be obtained from the Washington VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  
Specifically, records from Dr. C. 
Blanchfield of Reston, Virginia and the 
Washington, D.C. VAMC.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of her depression.  
The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a mental 
health diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran's 
depression, if present, is related to her 
period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The Veteran should also be scheduled 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of her seizures.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis with respect to the Veteran's 
seizures.

As to the claimed seizures, the examiner 
should note whether this claimed disorder 
constitutes a current and chronic 
disability.  If so, the examiner should 
render an opinion as to whether such 
disorder clearly and unmistakably 
preexisted service.  If so, the examiner 
should then render an opinion as to 
whether there is clear and unmistakable 
evidence that such disorder was not 
permanently worsened in service.  If the 
disorder is not found to have clearly and 
unmistakably preexisted service, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder was first 
manifest in service.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
depression has had the secondary effect of 
permanently worsening the Veteran's 
seizures.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claim, in 
light of all pertinent evidence and legal 
authority, specifically to include 
consideration of 38 C.F.R. § 3.310 for the 
seizures claim if and only if service 
connection for depression is granted. If 
the determination of either claim remains 
adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




